Per Curiam.
The tendency of the court as indicated by recent decisions is to construe notices of appeal liberally, and hold them sufficient if by fair construction or reasonable intendment the court can say that the appeal is taken from the judgment in a particular case. But a notice of appeal like the one in question, which contains no other description of the judgment than that it was rendered for costs and disbursements in an action between certain parties at a specified term of the circuit court, and which does not. even state the nature of the action, or contain any references by the aid of which the particular judgment can be identified, is manifestly so indefinite and uncertain that the court cannot say that the appeal was taken in any particular case, for a judgment in any case between the same parties for costs and disbursements rendered at any time during the term would satisfy the description in the notice. If, therefore, it be conceded that a judgment rendered on the sixth day of September, eighteen hundred and ninety-three, was rendered at the August term of the court, a fact which does not appear from the transcript, the other defects above mentioned render the notice ineffectual for the purpose intended. However liberal a rule we may be inclined to adopt in the construction of notices of appeal, we cannot dispense with such a notice as will distinctly make known the judgment *598appealed from. It follows that the appeal must be dismissed, and it is so ordered. Dismissed.